DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 26, 29-31, 34-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (U.S. Patent No. 7,849,907).
Regarding claim 21, Jang discloses a roller shade assembly for an architectural opening, the roller shade assembly comprising:
a first roller (10);
a second roller (20) spaced apart from said first roller [FIG. 1];
a shade (30) configured to be moved between a raised position and a lowered position [FIG. 8] with rotation of said first and second rollers (column 5, lines 15-40), said shade being coupled at a first end of said shade to said first roller and at a second end of said shade to said second roller (column 3, lines 44-51), said shade forming a looped portion between said first and second ends that is suspended below said first and second rollers when said shade is moved to the lowered position [FIG. 8]; and
an idling roller (roller element of the guide member 60) provided in association with said looped portion of said shade [FIG. 1]; wherein:
said shade is at least partially wrapped around both said first roller and said second roller when said shade is in the raised position such that rotation of said first and second rollers results in said shade being moved from the raised position to the lowered position (column 5, lines 15-40); and
continued rotation of said first and second rollers when said shade is in the lowered position results in said shade being looped around said idling roller as said shade is unwound from said first roller and wound around said second roller (column 5, lines 33-40).
Regarding claim 22, Jang discloses that the roller shade assembly is configured to provide a first shade configuration when said shade initially reaches the lowered position; and at least a portion of the roller shade assembly transitions from the first shade configuration to a second shade configuration with continued rotation of said first and second rollers when said shade is in the lowered position  (column 4, lines 26-45; column 5, lines 33-40; column 5, line 51-column 6, line 17).
Regarding claim 26, Jang discloses that continued rotation of said first and second rollers when said shade is in the lowered position results in the roller shade assembly providing a first shade configuration across a first vertical portion (230b) of a drop length of said shade and a second shade configuration across a second vertical portion (230a) of the drop length of said shade  (column 4, lines 26-45; column 5, lines 33-40; column 5, line 51-column 6, line 17) [FIG. 8].
Regarding claim 29, Jang discloses that said shade is completely unwound from said second roller when said shade is initially moved from the raised position to the lowered position such that further rotation of said first and second rollers when said shade is in the lowered potion results in said shade being rewound around said second roller as said shade is unwound from said first roller (column 5, lines 29-40 discloses extension of the shade to a fully extended position that is set by the number of windings of the shade resulting in a complete unwinding of the shade from the second roller 20, after which the shade is wound up onto the second roller 20 while it is unwound from the first roller 10).
Regarding claim 30, Jang discloses that a length of said shade that is wrapped around said second roller when said shade is in the retracted position is substantially equal to a drop length of said shade; and a length of said shade that is wrapped around said first roller when said shade is in the retracted position is greater than the drop length of said shade (column 5, lines 29-40 discloses that the shade wound around the second roller 20 is completely unwound from the second roller in the fully extended position, at which point the shade is configured to continue to be unwound from the first roller 10; the length of the shade on the second roller is therefore equal to the drop length, as it is completely unwound from the shade in the extended position, while the length of the shade on the first roller is greater than the drop length, as a portion of the shade is still on the first roller in the fully extended position).
Regarding claim 31, Jang discloses a roller shade assembly for an architectural opening, the roller shade assembly comprising:
a first roller (10);
a second roller (20) spaced apart from said first roller [FIG. 1];
a shade (30) configured to be moved between a raised position and a lowered position [FIG. 8] with rotation of said first and second rollers (column 5, lines 15-40), said shade being coupled at a first end of said shade to said first roller and at a second end of said shade to said second roller (column 3, lines 44-51), said shade forming a looped portion between said first and second ends that is suspended below said first and second rollers when said shade is moved to the lowered position [FIG. 8]; and
an idling roller (roller element of the guide member 60) provided in association with said looped portion of said shade [FIG. 1]; wherein:
said shade is at least partially wrapped around both said first roller and said second roller when said shade is in the raised position such that rotation of said first and second rollers results in said shade being moved from the raised position to the lowered position (column 5, lines 15-40); and
continued rotation of said first and second rollers when said shade is in the lowered position results in the roller shade assembly providing a first shade configuration across a first vertical portion (230a) of a drop length of said shade and a second shade configuration across a second vertical portion (230b) of the drop length of said shade (column 4, lines 26-45; column 5, lines 33-40; column 5, line 51-column 6, line 17).
Regarding claim 34, Jang discloses that  continued rotation of said first and second rollers when said shade is in the lowered position results in said shade being looped around said idling roller as said shade is unwound from said first roller and wound around said second roller (column 5, lines 33-40).
Regarding claim 35, Jang discloses that said shade is completely unwound from said second roller when said shade is initially moved from the raised position to the lowered position such that further rotation of said first and second rollers when said shade is in the lowered potion results in said shade being rewound around said second roller as said shade is unwound from said first roller (column 5, lines 29-40 discloses extension of the shade to a fully extended position that is set by the number of windings of the shade resulting in a complete unwinding of the shade from the second roller 20, after which the shade is wound up onto the second roller 20 while it is unwound from the first roller 10).
Regarding claim 36, Jang discloses that a length of said shade that is wrapped around said second roller when said shade is in the retracted position is substantially equal to a drop length of said shade; and a length of said shade that is wrapped around said first roller when said shade is in the retracted position is greater than the drop length of said shade (column 5, lines 29-40 discloses that the shade wound around the second roller 20 is completely unwound from the second roller in the fully extended position, at which point the shade is configured to continue to be unwound from the first roller 10; the length of the shade on the second roller is therefore equal to the drop length, as it is completely unwound from the shade in the extended position, while the length of the shade on the first roller is greater than the drop length, as a portion of the shade is still on the first roller in the fully extended position).
Regarding claim 37, Jang discloses a roller shade assembly for an architectural opening, the roller shade assembly comprising:
a first roller (10);
a second roller (20) spaced apart from said first roller [FIG. 1];
a shade (30) configured to be moved between a raised position and a lowered position [FIG. 8] with rotation of said first and second rollers (column 5, lines 15-40), said shade being coupled at a first end of said shade to said first roller and at a second end of said shade to said second roller (column 3, lines 44-51), said shade forming a looped portion between said first and second ends that is suspended below said first and second rollers when said shade is moved to the lowered position [FIG. 8]; and
an idling roller (roller element of the guide member 60) provided in association with said looped portion of said shade [FIG. 1]; wherein:
said shade is at least partially wrapped around both said first roller and said second roller when said shade is in the raised position such that rotation of said first and second rollers results in said shade being moved from the raised position to the lowered position (column 5, lines 15-40);
said shade is completely unwound from said second roller when said shade is initially moved from the raised position to the lowered position such that further rotation of said first and second rollers results in said shade being rewound around said second roller as said shade is unwound from said first roller (column 5, lines 29-40 discloses extension of the shade to a fully extended position that is set by the number of windings of the shade resulting in a complete unwinding of the shade from the second roller 20, after which the shade is wound up onto the second roller 20 while it is unwound from the first roller 10); and
the roller shade assembly is configured to provide a first shade configuration across a first vertical portion (230a) of a drop length of said shade and a second shade configuration across a second vertical portion (230b) of the drop length of said shade as said shade is being rewound around said second roller (column 4, lines 26-45; column 5, lines 33-40; column 5, line 51-column 6, line 17).
Regarding claim 40, Jang discloses that a length of said shade that is wrapped around said second roller when said shade is in the retracted position is substantially equal to the drop length of said shade; and a length of said shade that is wrapped around said first roller when said shade is in the retracted position is greater than the drop length of said shade (column 5, lines 29-40 discloses that the shade wound around the second roller 20 is completely unwound from the second roller in the fully extended position, at which point the shade is configured to continue to be unwound from the first roller 10; the length of the shade on the second roller is therefore equal to the drop length, as it is completely unwound from the shade in the extended position, while the length of the shade on the first roller is greater than the drop length, as a portion of the shade is still on the first roller in the fully extended position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 27, 28, 32, 33, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. Patent No. 7,849,907) in view of Jacobs (U.S. Patent No. 5,467,266).
Regarding claims 23-25, 27, 32, and 38, Jang discloses the first and second shade configurations but does not disclose that the first shade configuration is transparent or semi-transparent, or that the second shade configuration is light-filtering or black-out.
Nonetheless, Jacobs discloses a shade having a first shade configuration (90) comprising one of a transparent shade configuration or a semi-transparent shade configuration (column 6, line 64-column 7, line 1 discloses that panel 90 has 100% light transparency, which reads on a transparent shade configuration; column 7, lines 20-40 also sets forth several panel options that are at least semi-transparent, including polarized panels, Fresnel lens panels, prismatic panels, and fly screen panels); and a second shade configuration comprising one of a light-filtering shade configuration (polarized panels; column 7, lines 41-45) or a black-out shade configuration (panels 85 or 91; column 6, line 50-column 7, line 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade configurations of Jang to include a transparent or semi-transparent configuration, and either of a light-filtering shade configuration or a black-out shade configuration, as taught by Jacobs, in order to allow a user to modify the amount of light that enters the room, and to enable a higher level of privacy or visibility to the exterior of the window.
Regarding claims 28, 33, and 39, Jang discloses that the first vertical portion (230a) comprises an upper vertical portion of the drop length of said shade and the second vertical position (230b) comprises a lower vertical portion of the drop length of said shade [FIG. 8c].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634